This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, PENNIX, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    George CERDAN-SUAREZ
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 202000222

                        _________________________

                         Decided: 19 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                          Michael D. Zimmerman

 Sentence adjudged 12 August 2020 by a special court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 30 days, forfeiture of $1,000 pay per month for two months,
 and a bad-conduct discharge.

                              For Appellant:
                      Major Brian L. Farrell, USMCR
             United States v. Cerdan-Suarez, NMCCA No. 202000222
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2